Citation Nr: 1447520	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-21 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right knee patellofemoral syndrome, claimed as secondary to left knee patellofemoral syndrome. 

2.  Entitlement to an evaluation in excess of 10 percent for left knee instability caused by patellofemoral syndrome, prior to March 18, 2013.

3.  Entitlement to an evaluation in excess of 20 percent for left knee instability caused by patellofemoral syndrome, as of March 18, 2013.

4.  Entitlement to an evaluation in excess of 10 percent for limitation of left knee flexion caused by patellofemoral syndrome, as of March 18, 2013.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1990 through September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Regional Office (RO) of the Department of Veterans' Affairs (VA) in Winston-Salem, North Carolina.  This rating decision denied service connection for patellofemoral syndrome of the right knee, and continued a 10 percent evaluation for patellofemoral syndrome of the left knee.  

The Board finds that the Veteran has perfected his appeal of both claims adjudicated in the December 2009 rating decision.  The Veteran timely filed a notice of disagreement, and the July 2012 statement of the case (SOC) denied the service connection and increased rating claims.  The Veteran timely filed a VA Form 9 (substantive appeal) in August 2012, and indicated that he wished to appeal all issues listed in the statement of the case.  The issue of increased evaluation for left knee patellofemoral syndrome was not certified to the Board, but is properly on appeal, and the Board has jurisdiction over all claims discussed herein.   

During the pendency of the appeal, the RO increased the evaluation for left knee patellofemoral syndrome to 20 percent due to recurrent moderate subluxation, and granted service connection for left knee limitation of flexion, with an initial evaluation of 10 percent in a March 2014 rating decision.  In this regard, the Board notes that the Veteran is presumed to be seeking the maximum possible benefit for the rating appealed.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  Although the Veteran has not submitted a notice of disagreement with the March 2014 decision concerning the evaluation of the limitation of flexion, the Board notes that a claim for increased evaluation for a knee disability includes a claim for entitlement to separate ratings for recurrent subluxation and limitation in flexion, as discussed in VAOPGCPREC 9-98.  Accordingly, the Board has construed the Veteran's claim for entitlement to an increased evaluation for left knee patellofemoral syndrome as in the list of issues above.

The Veteran requested a hearing before the Board of Veterans' Appeals in his March 2012 VA Form 9.  However, the Veteran withdrew his request for a hearing via a June 2014 letter to the Board.  

The issues of entitlement to an evaluation in excess of 10 percent for left knee patellofemoral syndrome prior to March 18, 2013, an evaluation in excess of 20 percent, as of March 18, 2013, for left knee instability caused by patellofemoral syndrome, and an evaluation in excess of 10 percent for limitation of left knee flexion caused by patellofemoral syndrome, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A disorder of the right knee was not noted at entrance to service, and did not clearly and unmistakably exist prior to service. 

2.  Currently diagnosed patellofemoral syndrome of the right knee is as likely as not related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for right knee patellofemoral syndrome have been met.  38 U.S.C.A. §§ 101, 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for patellofemoral syndrome of the right knee.  Such action represents a complete grant of the benefit sought on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and to assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. § 3.159 (2013).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  

When no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Veteran seeks service connection for weakness, instability, pain, and loss of flexion in his right knee.  No right knee disorder was noted upon the Veteran's entry to service, and he reported no history thereof.  Accordingly, the presumption of soundness attaches in regard to this issue.  

A VA examiner diagnosed right knee patellofemoral syndrome in November 2009.  The examiner stated that this condition had likely been present prior to military service, but that it was at least as likely as not that it had been aggravated by the physical maneuvers and training expected of military recruits.  

The VA examiner's opinion that the Veteran's right knee patellofemoral syndrome "likely" pre-existed his military service does not constitute "clear and unmistakable" evidence that this condition predates service; by its own terms, this opinion admits the possibility of mistake.  Nor does contemporaneous clinical evidence or recorded history establish that right knee patellofemoral syndrome pre-dates service.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  Therefore, the Board finds that a right knee disorder did not exist prior to active duty service. 

Because the presumption of soundness has not been rebutted, the Board reviews this claim for service connection without consideration of aggravation of a preexisting condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Board finds, based upon the November 2009 VA examination, that the Veteran has a current diagnosis of right knee patellofemoral syndrome.  The Board further finds that the Veteran's right knee patellofemoral syndrome is related to service.  The record does not establish that the Veteran had this condition prior to service, but demonstrates that the Veteran does have this condition now, and the VA examiner opined that the Veteran's military service had as likely as not been sufficient to aggravate right knee patellofemoral syndrome.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for patellofemoral syndrome of the right knee is warranted.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for patellofemoral syndrome of the right knee is granted.


REMAND

VA treatment records listed as evidence in the March 2014 rating decision are not present in the claims file.  Regrettably, the Veteran's claim for an increased evaluation for patellofemoral syndrome of the left knee cannot be adjudicated until these records are associated with the claims file.  The March 2014 rating decision indicated that VA treatment records from the Hampton outpatient clinic, dated May 24, 2010 through February 25, 2014, had been reviewed.  

However, the most recent notes from this clinic in the electronic claims file date from November 21, 2013.  (No paper claims file was produced in this VBMS appeal).  The record reflects that VAMC treatment records were most recently updated (via CAPRI) on January 6, 2014.  Additionally, the earliest records from the Hampton/Albemarle clinic in the electronic claims file are dated March 12, 2013.

Further, the March 2014 rating decision indicated that records dated January 14, 2013 through March 12, 2013 from VAMC Durham/Greenville had been reviewed, but found not pertinent to the increased rating claim.  Insofar as these records pertain to the period on appeal, and were evaluated in the rating decision, they must be associated with the claims file.  

While on remand, up-to-date VA treatment records should be obtained, in addition to the outstanding records discussed above.

Accordingly, the case is REMANDED for the following action:

1.  All pertinent VA treatment records must be obtained and associated with the claims file.  These include, but are not limited to, VAMC treatment records dated May 24, 2010 through February 25, 2014, from the Hampton/Albemarle Out Based Clinic as well as records dated January 14, 2013 through March 12, 2013 from VAMC Durham/Greenville.  In addition, up-to-date VA Health Care System treatment records should be obtained and associated with the claims file. 
  
If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After associated any additional records with the claims file, undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  Care should be taken to ensure that all evidence discussed in a supplemental statement of the case or rating decision is associated with the claims file. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


